DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
The Examiner further acknowledges the following:
Claims 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/10/2019. 
Claims 1-4, 6-7, and 9-10 are under current examination. 
Applicants' arguments and amendments filed on 01/25/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 02/09/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (United States Patent Publication 2019/0046488) in view of Polaschegg(United States Patent Publication 2013/0085469-see IDS filed 07/30/2019) and Davies (United States Patent Publication 2013/0302390-see IDS filed 07/30/2019).
Claim 1 is to a method for killing Pseudomonas aeruginosa  on at least one surface of a medical device, the method comprising the steps of: (a) providing a composition comprising a biofilm-active agent and a biofilm-penetrating agent, wherein the biofilm- active agent comprises taurolidine, or its derivatives thereof; and (b) delivering the composition to the medical device in a sufficient  amount and for a sufficient period of time to kill Pseudomonas aeruginosa on at least one surface of the medical device.
Rosenblatt teaches compositions which kill and destroy microbes including Pseudomonas aeruginosa, see paragraphs [0053], [0061] [0113], [0016], [0124], [0126], [0136] and entire document. The composition of Rosenblatt kills Pseudomonas biofilms in a sufficient time period, see paragraph [0124] and [0126] and paragraph [0026]. Rosenblatt teaches that the composition can be used to treat catheter surfaces, see paragraph [0033]. The antimicrobial composition of Rosenblatt can include additional therapeutic agents such as taurolidine, see paragraph [00029]. The composition can be 
Rosenblatt teaches that a base material can comprise hydrogel materials, and that the composition can incorporate taurolidine, however does not expressly teach that the biofilm-active composition comprises the base material of hyaluronic acid hydrogel. With regards to the taurolidine, Rosenblatt teaches that the antimicrobial composition can further comprise taurolidine but does not teach its selection with sufficient specificity. 
However, Polaschegg teaches that hyaluronic acid (also known as hyaluronan) with taurolidine imparts an antimicrobial and anti-inflammatory cell migration enhancing properties to a composition, see paragraphs [0062] and [0165]. Polaschegg teaches that taurolidine can be carried by thixotropic gels including hyaluronic acid, see abstract and paragraph [0165]. Taurolidine is advantageous is it provides low toxicity and high safety and is effective against most clinically significant bacteria, see paragraph [0006]. Taurolidine reduces infections related to catheters while being advantageous as it does not induce bacterial resistance like some antibiotics, see paragraph [0015]. Polaschegg teaches that several devices can benefit by the use of incorporating taurolidine including catheters, see paragraph [0122]. 
It would have been prima facie obvious to an ordinary skilled artisan before the time of filing of the instant invention to select taurolidine as the additional antimicrobial agent of Rosenblatt together with hyaluronic acid as the hydrogel base material for Rosenblatt’s antimicrobial biofilm killing composition. 

There would have been a reasonable expectation of success given both Rosenblatt and Polaschegg teach inhibiting biofilm infections on medical devices. 
	The modified Rosenblatt does not expressly teach that the composition further comprises a biofilm penetrating agent comprising myristic acid (a long chain fatty acid). 
	However, Davies teaches a composition that comprises a biofilm dispersion inducing agent (dispersion inducer) including hexadecanoic acid (also known as myristic acid), see paragraphs [0043] and [0045]-[0046]. The composition is applied in the method of inhibiting formation of biofilm on a surface, see paragraph [0052]. The composition acts to induce a dispersion response by bacteria and in turn is responsible for the release of the bacteria from the biofilm. The composition is able to act on bacteria and induces a response from the bacteria which prevents the formation of a biofilm, see paragraph [0043]. The dispersion inducing composition is useful in coating substrates including catheters, see paragraphs [0050] and [0053]. The dispersion inducer can be administered with further biocides, see paragraph [0054]. 
	It would have been prima facie obvious before the time of filing the instant invention to provide myristic acid with the biofilm treating composition of Rosenblatt. 

	There would have been a reasonable expectation of success given both Rosenblatt and Davies teach treating biofilm formation on the surfaces of devices including catheters. 
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of Rosenblatt in view of Polaschegg and Davies. 

Response to Remarks
Applicants argue that Polaschegg disclosures using taurolidine to protect against bacterial colonization however there is nothing that would suggest combining taurolidine with the biofilm penetrating agent. 
Examiner respectfully submits that Rosenblatt teaches killing of biofilms including Psuedomonas aeruginosa as discussed above. Taurolidine is suggested to be included as an additional antimicrobial in the antimicrobial composition of Rosenblatt. Although Rosenblatt does not teach the biofilm penetration agent of myristic acid, it would have been prima facie obvious in view of Davies before the time of filing the instant invention to provide myristic acid with the biofilm treating composition of Rosenblatt. A person of ordinary skill in the art would have been motivated to do so as myristic acid (also known as hexadecanoic acid) is taught as a dispersion agent which releases microorganisms from biofilms and disrupts the physical aspect of a biofilm. 


Conclusion
Currently, no claims are allowed and all claims are rejected. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/SARAH ALAWADI/           Primary Examiner, Art Unit 1619